*1058Supreme Court erred in denying the cross motion. The causes of action alleged in the 1980 and 1984 actions arose out of the same transaction or series of transactions. By reason of the summary dismissal of the 1984 action, the doctrine of res judicata operated as a bar to further maintenance of the 1980 action (see, Matter of Hodes v Axelrod, 70 NY2d 364, 372-373; O’Brien v City of Syracuse, 54 NY2d 353, 357-358; Smith v Russell Sage Coll., 54 NY2d 185, 192-193, rearg denied 55 NY2d 878). Accordingly, the complaint against defendant Paul Hill should have been dismissed. (Appeal from Order of Supreme Court, Monroe County, Galloway, J. — Dismiss Action.) Present — Denman, P. J., Doerr, Boomer, Pine and Balio, JJ.